 

Exhibit 10.15

Summary of Non-Employee Director Compensation effective for 2015*

Directors, other than the Preferred Director, who are not employees of the
Company or any of its subsidiaries and who do not have a compensatory agreement
providing for service as a director of the Company or any of its subsidiaries
will receive the following compensation for 2015:

 

Annual retainer for each Director, paid quarterly in advance

 

$

35,000

 

Additional annual retainer for Chairman of the Board,  and the Chairs of the
Compensation and Nominating and Governance Committees

 

$

5,000

 

Additional annual retainer for Chair of the Audit Committee

 

$

15,000

 

The Company pays each director’s reasonable travel, lodging, meals and other
expenses connected with their Board service.

 